Filed pursuant to Rule 433 Dated February 24, 2011 Relating to Pricing Supplement No. 696 dated February 24, 2011 to Registration Statement No. 333-156423 Global Medium-Term Notes, Series H AUD Fixed Rate Senior Registered Notes Due 2016 Issuer: Morgan Stanley Principal Amount: AUD 850,000,000 Maturity Date: March 3, 2016 Trade Date: February 24, 2011 Original Issue Date (Settlement): March 3, 2011 (T+5) Interest Accrual Date: March 3, 2011 Issue Price (Price to Public): 99.520% Agents’ Commission: 0.250% All-in Price: 99.270% Net Proceeds to Issuer: AUD 843,795,000 Interest Rate: 7.625% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each March 3 and September 3, commencing September 3, 2011 Day Count Convention: Actual/Actual (ICMA) Specified Currency: Australian Dollars (“AUD”) Minimum Denomination: AUD 100,000 and integral multiples of AUD 1,000 in excess thereof Business Days: New York and Sydney Benchmark: Semi/Quarterly Asset Swap Re-Offer Yield: 7.7425% semi-annual Re-Offer Spread to Benchmark: 207 bps Re-Offer Spread to ACGB 4.75% 16: 237.25 bps ISIN: XS0598237013 Common Code: Form: Registered Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. International plc (“MSIP”), Australia and New Zealand Banking Group Limited and such other agents as shall be named in the above-referenced Pricing Supplement. MSIP is not a U.S. registered broker-dealer and, therefore, to the extent that it intends to effect any sales of the notes in the United States, it will do so through MS & Co.MS & Co. is our wholly-owned subsidiary.MS & Co. will conduct this offering in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest.MS & Co. or any of our other affiliates may not make sales in this offering to any discretionary account without the prior written approval of the customer.Australia and New Zealand Banking Group Limited is not a U.S. registered broker-dealer and, therefore, to the extent that it intends to effect any sales of the notes in the United States, it will do so through one or more U.S. registered broker-dealers as permitted by FINRA regulations. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated December 23, 2008 Prospectus Dated December 23, 2008
